DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 9 March 2022.
Claims 1, 8, and 15 have been amended.
Claims 1 and 3-20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 9 March 2022 with regards to the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on page 13 of their response, “As is clearly evidenced by the language in the claims, the Applicant submits that the claims do not fall into any of the enumerated groupings of abstract ideas. To the contrary, nearly all limitations of Claim 1, for example, describe technological features that only exists in a computer-centric environment. Said another way, these features have no non-computerized or human equivalents.”  The Applicant continues on page 14 of their response, “Since the claim limitations listed above account for nearly the entirety of independent Claim 1, it necessarily follows that one may look to these claim limitations, collectively, to understand what the claims are truly ‘directed to.’ Contrary to the assertions raised in the Office Action, it is clear that Applicant’s invention is in fact directed to enabling electronic communications amongst multiple independent computer systems having disparate electronic communications protocols and data processing requirements.”  The Applicant continues on page of their response, “To this, the Applicant refers the Examiner to the above discussion, which make clear that the very concept of data format conversion is, per se, a computer-specific technology that has no human equivalent. Indeed, no amount of “analyzing and manipulating the data through thoughts” would ever result in a data format conversion (as alleged on p. 5 of the Office Action). As a result, it is literally impossible for any human to create an electronic file or communication having a particular data format, or to convert an electronic file or communication from one data format to another. Thus, any rejection based in whole or in part on this false premise must be withdrawn.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, with regards to the Applicant’s argument that nearly all of the claim elements describe technological features that only exists in a computer-centric environment, and thus would not recite one of the enumerated groups of abstract ideas, the Examiner notes that merely reciting the use of a computer, or the performance of some computer functions, as a tool, does not prevent claim language from reciting an abstract idea.  With regards to the claims, it is noted that the Examiner has identified multiple elements in the claim that recite abstract ideas in the “Certain Methods of Organizing Human Activity” grouping and the “Mental Processes” grouping, which the Applicant has not refuted specifically.  With regards to the use of a computer, MPEP 2106.04(a)(2)(II) states, “The term "certain" qualifies the "certain methods of organizing human activity" grouping as a reminder of several important points. First, not all methods of organizing human activity are abstract ideas (e.g., "a defined set of steps for combining particular ingredients to create a drug formulation" is not a certain "method of organizing human activity"), In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1160-61, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). Second, this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances as explained in MPEP § 2106.04(a)(3). Finally, the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.” (Emphasis added).  Additionally, MPEP 2106.04(a)(2)(II)(B) continues, “An example of a claim reciting a commercial or legal interaction, where the interaction is an agreement in the form of contracts, is found in buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014). The agreement at issue in buySAFE was a transaction performance guaranty, which is a contractual relationship. 765 F.3d at 1355, 112 USPQ2d at 1096. The patentee claimed a method in which a computer operated by the provider of a safe transaction service receives a request for a performance guarantee for an online commercial transaction, the computer processes the request by underwriting the requesting party in order to provide the transaction guarantee service, and the computer offers, via a computer network, a transaction guaranty that binds to the transaction upon the closing of the transaction. 765 F.3d at 1351-52, 112 USPQ2d at 1094. The Federal Circuit described the claims as directed to an abstract idea because they were "squarely about creating a contractual relationship--a ‘transaction performance guaranty’." 765 F.3d at 1355, 112 USPQ2d at 1096.” (Emphasis added).  Additionally, MPEP 2106.04(a)(2)(III) states, “Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). Mental processes recited in claims that require computers are explained further below with respect to point C.” (Emphasis added).  As shown here, for both of the groupings of abstract ideas that the Examiner identified are recited within the claims, the mere use of a computer does not preclude the steps from falling into one of the categories.  It is also noted that the Applicant’s argument with regards to “nearly all limitations of Claim 1” as reciting technological feature sonly found in computer-centric environments, it is noted that the Applicant has emphasized in portions of the claim the use of generic computer elements, but have also at the same time completely disregarded the claimed steps.  For example, the Applicant’s statement ignores the claimed limitations of generating a bid inquiry, converting the bid inquiry into a first and second data format, sending the first and second bid inquiries to first and second carrier devices, receiving responses to the bid inquiries, converting the responses into a different format, and generating a carrier entrustment message.  Notably, all of these elements, which are actively being claimed by the Applicant, fall into the “Certain Methods of Organizing Human Activity” grouping and the “Mental Processes” grouping of abstract ideas, as described in the Non-Final rejection mailed 27 January 2022, and further in the newly updated rejection below.  As such, the claims recite an abstract idea, in accordance with MPEP 2106.04(a).  Second, with regards to the Applicant’s argument that the claims are directed to enabling electronic communications amongst multiple independent computer systems having disparate electronic communications protocols and data processing requirements, the Examiner is unpersuaded.  As noted above and the rejection below, the Applicant’s claims generating a bid inquiry, converting the bid inquiry into a first and second data format, sending the first and second bid inquiries to first and second carrier devices, receiving responses to the bid inquiries, converting the responses into a different format, determining and comparing common delivery conditions in the first and second responses, selecting a carrier, and generating and sending a carrier entrustment message.  The Applicant’s claims do not recite any particular or specific limitations directed to specific technologies and steps used to enabling electronic communications amongst.  Though the claims do recite converting data/information into different formats, this is recited at a high level of generality, and is merely data manipulation, and not some specific technical feature involving communication protocols or processing requirements, as argued. Thus the Examiner is unpersuaded that the claims do not recite commerical interactions and mental processes concerning the requesting bids from carriers, comparing responses, selecting of a carrier for a delivery job, and forming a contract with them; and the Examiner is unpersuaded that the claims recite solely elements directed to enabling electronic communications amongst multiple independent computer systems having disparate electronic communications protocols and data processing requirements.  Third, with regards to the Applicant’s argument that the very concept of data format conversion is, per se, a computer-specific technology that has no human equivalent, the Examiner is unpersuaded.  It is noted that the Applicant has argued that the claimed converting of bid inquiries and bid information into different formats is limited to the converting of an electronic file or communication from one format to another, however the claims are not restricted to this argued definition, nor does the Applicant has support for a special definition that limits the claims to this argued language.  Notably, under the broadest reasonable interpretation, converting an inquiry from one format to another could be merely changing the header of a set of information or the title of a piece of information, both of which can be performed by a human mind or with pen and paper.  Another example would be converting pricing and dimensional information from dollars/imperial to euros/metric, which would be changing the requests/responses from one format to another.  The Applicant’s argued restrictions, such as changing a file structure or type of file, is beyond the scope of the claims, and thus would not be considered when determining whether the claims recite an abstract idea.  Therefore the Examiner maintains that this rejection is proper.
The Applicant continues on pages 16 and 17 of their response, “The Specification then goes on to describe in great detail a novel carrier platform interface that is specifically configured to facilitate communications between and amongst a shipper platform and any number of different carrier platforms by translating and converting the data format of their respective electronic communications and files to a data format that is processable by the recipient of such electronic communications and files. (see e.g., paras. [0022], [0098]-[0099], and Fig. 4). As will be appreciated, providing a new interface that facilities electronic communications amongst disparate systems that were previously unable to communicate, without having to modify, re-program or disrupt operation of any of said disparate systems, surely represents a significant and tangible improvement in this field.  Accordingly, it is clear that the Specification indeed provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, with respect to the Applicant’s apparent argument that the specification discloses a novel technique for communicating between parties, the Examiner is not persuaded the claims recite such an improvement in a manner that would integrate the abstract idea into a practical application.  Notably, MPEP 2106.05(I) states, “Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101 ) and patentability over the art (under 35 U.S.C. 102  and/or 103 ) is further discussed in MPEP § 2106.05(d).” (Emphasis added).  Second, with regards to the Applicant’s argued citations to paragraphs 19-22, 98-99, and figure 4, it is noted that the Applicant has failed to identify any particular technological improvement, or improvement in the functioning of a computer.  MPEP 2106.04(d)(1) states, “The courts have not provided an explicit test for this consideration, but have instead illustrated how it is evaluated in numerous decisions. These decisions, and a detailed explanation of how examiners should evaluate this consideration are provided in MPEP § 2106.05(a). In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel").” (Emphasis added).  In this case, the Applicant’s paragraphs 19-22 describe the invention itself, but do not set forth any technological improvement.  Additionally, paragraphs 98-99 and figure 4 show the and describe a computer system of a shipper and carriers communicating with each other, with no explanation of any improvement in the functioning of a computer or another technology.  Notably, the Applicant’s arguments refer to problems in platforms communicating with each other as they may each use their own API, however the Applicant has failed to show any language from the specification that identifies this problem, explains how the Applicant’s invention improves the technology involved in platforms communicating, or how the claims reflect said improvement.  It is noted that merely disclosing using APIs to communicate between platforms (i.e. different computer systems) is merely using a generic computer as a tool to carry out the abstract idea, and merely converting data/information from one format to another is merely data manipulation.  As the Applicant has failed to show or explain how converting data/responses from one format to another is a technological improvement, the Examiner is unpersuaded that the Applicant’s specifications sets forth and describes an improvement to computer functionality of another technology.
The Applicant continues on page 17 of their response, “It is clear that the claim limitations, including those reproduced above, directly and unequivocally enable the claimed system to achieve the technological improvements summarized above. As such, because the Applicant's Specification provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention (as described within the Specification) as providing technical improvement(s), and because Applicant's claims explicitly recite limitations to achieve the described improvement(s), the Applicant's claims satisfy the standard set forth in the 2019 PEG and the 2019 Update.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, the Examiner notes that the Applicant has merely referred to claim 1, and then provided a conclusory statement that the claim limitations “directly and unequivocally enable the claimed system to achieve the technological improvements summarized above,” with the “summarized above” portion referring to the arguments addressed above.  The Examiner is unpersuaded by this conclusory statement, as the Applicant has failed to show how the various elements, identified as an abstract idea, improve the functioning of a computer, another technology, or technical field.  Notably, the argued improvement, addressed above, appears to be reflected in the claim elements of the converting of bid inquiries into different data formats, converting responses into another data format, and converting a message to a first data format.  With regards to these elements, the Applicant has not claimed a particular manner in which bid inquiries are converted, how responses are converted, or how a message is converted, merely the high level steps of converting data from one form to another; which is identified as a part of the abstract idea.  It is noted that MPEP 2106.05(a)(II) states, “The courts have also found that improvements in technology beyond computer functionality may demonstrate patent eligibility. In McRO, the Federal Circuit held claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules to be patent eligible under 35 U.S.C. 101, because they were not directed to an abstract idea. McRO, 837 F.3d at 1316, 120 USPQ2d at 1103. The basis for the McRO court's decision was that the claims were directed to an improvement in computer animation and thus did not recite a concept similar to previously identified abstract ideas. Id. The court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated. 837 F.3d at 1313, 120 USPQ2d at 1101. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process. 837 F.3d at 1314, 120 USPQ2d at 1102. The McRO court also noted that the claims at issue described a specific way (use of particular rules to set morph weights and transitions through phonemes) to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters, rather than merely claiming the idea of a solution or outcome, and thus were not directed to an abstract idea. 837 F.3d at 1313, 120 USPQ2d at 1101.” (Emphasis added).  MPEP 2106.05(a) continues, “Consideration of improvements is relevant to the eligibility analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management v. CellzDirect, Inc., 827 F.3d 1042, 119 USPQ2d 1370 (Fed. Cir. 2016), in which the court noted that a claimed process for preserving hepatocytes could be eligible as an improvement to technology because the claim achieved a new and improved way for preserving hepatocyte cells for later use, even though the claim is based on the discovery of something natural. Notably, the court did not distinguish between the types of technology when determining the invention improved technology. However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” (Emphasis added).  As shown and emphasized here, an improvement in the abstract idea itself it not an improvement in technology.  Additionally, as shown and emphasized here, claims that describe a specific way (i.e. the use of particular rules to conduct the technological process) to solve the technological problem, rather than merely claiming the idea of a solution or outcome, would be deemed to improve the technology.  In the Applicant’s case, the claims fail to set forth or describe any particular rules or means in which inquires/responses/messages can be converted from one data format to another, and instead merely recite the idea of a solution or outcome.  More particularly, the Applicant’s claims merely refer to converting information from one format to another, with no specific algorithm of how the conversion is done.  It is also noted that the Applicant has failed to show how such a conversion, if it were to be recited particularly, would also improve the functioning of a computer, another technology or technical field, and not just improve the abstract idea itself, as converting data from one format to another is deemed an abstract idea.  Therefore the Examiner maintains that this rejection is proper.
The Applicant continues on page 18 of their response, “Applicant submits that the pending claims contain elements that are rooted in computer technology and overcome a problem specifically arising in the realm of computers, as discussed above. In particular, some of the most significant aspects of the claimed invention related to data format conversion. As noted above, none of these aspects exist outside of the computer realm. As such, the claims necessarily recite significantly more than any abstract idea. Indeed, the claim limitations, particularly those discussed in detail above, certainly go well beyond any abstract idea, particularly when considered as a whole. Further, the collection of claimed elements yields actual improvements in (among others) electronic platform communications and interactions. As a result, the claims cannot possibly be construed as well-understood, routine, and conventional in this art. Therefore, Applicant's claims indeed provide an inventive concept. Any attempted rebuttal by the Office of said inventive concept would necessarily require factual evidence under Step 2B and the Berkheimer standard.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, with regards to the Applicant’s argument that the pending claims contain elements that are rooted in computer technology and overcome a problem specifically arising in the realm of computers, and that some of the most significant aspects of the claimed invention related to data format conversion, the Examiner is not persuaded.  As noted above, in the previous rejection, and the current rejection, the Applicant’s claimed invention is directed towards requesting bids from carriers for a shipping job, comparing their responses, and entering into a contract with the selected carrier, which is an abstract idea.  In addition, the claims recite elements including high level steps of converting data (inquiries, response information, and a message) from a data format into another, which is also deemed an abstract idea.  Though the Applicant, has recited the use of a computer, this is merely the use of a generic computer being used as a tool to carry out the abstract idea.  It is also noted, that the Applicant’s claims, contrary to the argued assertion, do not overcome a problem specifically arising in the realm of computers, as converting a request into a format a recipient can read or would like (e.g. units of measurements), is a problem that has existed long since the invention of computers, and exists outside the realm of computer networks.  Though the Applicant’s arguments reference data files being converted from one format into another, or the use of specific API’s, this does not change that the problem of converting data from one format to another is not a problem rooted in computer networks.  Notably, the Applicant has provided no specific rules or instructions on how a conversion would occur or be carried out, merely that the act is conducted, and thus would lack sufficient grounds to be rooted in such a problem/solution.  Second, with regards to the Applicant’s argument that the collection of claimed elements yields actual improvements in electronic platform communications and interactions, the Examiner is not persuaded.  As explained above, the Applicant’s claims are not directed towards electronic platform communications and interactions technologies, nor has the Applicant provided evidence of such an improvement in their specification that is reflected in the claims.  Third, with regards to the Applicant’s argument that evidence be provided for the claimed elements that recite well-understood, routine, and conventional activity, in accordance with Berkheimer, the Examiner notes that no claim elements of claim 1 were previously identified as reciting well-understood, routine, and conventional activity.  As such, no evidence need be provided.  It is also noted that not disclosing any well-understood, routine, and conventional activity does not render a claim automatically patent eligible subject matter, but instead is merely used as a consideration when conducting the analysis under step 2B of the eligibility analysis.  Therefore, the Examiner maintains that this rejection is proper.

Applicant's arguments filed 9 March 2022 with regards Streebin teaching converting data inquiries from one data format to another have been fully considered but they are not persuasive.

With respect to claim 1, the Applicant argues on page 21 of their response, “As will be appreciated by those of skill in the art, simply changing the value of a piece of information (as in Streebin) is in no way equivalent or even similar to modifying the data format of an electronic file (as in Applicant’s invention). Indeed, no amount of value changes (as in Streebin) will ever make a data file of one type (i.e., having a first data format) into a data file of another type (i.e., having a second, different data format).” The Applicant continues, “Accordingly, since Streebin fails to disclose the features for which it is relied upon (as well as other features acknowledged by the Office Action), and since Goldwerger fails to cure the deficiencies of Streebin, independent Claim 1 and all claims that depend thereon are fully patentable over Streebin. Independent Claims 8 and 15, which recite similar features to those recited in Claim 1, are therefore also fully patentable over Streebin and Goldwerger.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the cited prior art of record and the broadest reasonable interpretation of the claimed invention.  First, the Examiner notes that the Applicant’s arguments fail to explicitly identify which elements of the claims that they refute as being taught by the prior art, and instead merely allege the prior art, and in particular Streenbin, do not teach converting information to different data formats.  With regards to this, it is assumed that the Applicant is referring to the elements, “convert, by a carrier platform interface, the bid inquiry into a first data format that is different from the shipper platform data format, said first data format being processale by a first interface that is associated with a first carrier device; convert, by the carrier platform interface, the bid inquiry into a second data format that is different from the shipper platform data format and the first data format, said second data format being processable by a second interface that is associated with a second carrier device.”  Second, with regards to the Applicant’s argument that Streebin simply discloses changing a value of a piece of information, and not modifying the data format of an electronic file, it is noted that the features upon which applicant relies (i.e., modifying the data format of an electronic file into another file type) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In particular, at no point in the claims has the Applicant claimed an electronic file, converting an electronic file into a different file type, or defined what it means to convert a data format of a bid inquiry into a different data format.  Notably, the Applicant has stated in paragraph 98 of their filed specification, “Figure 4 is a block diagram 400 that illustrates a carrier platform interface 402, in accordance with certain embodiments. As noted above, a shipper platform may produce and process shipper platform information 410 that may be different, at least in format, than carrier platform information 420A, 420B, 420C associated with different carrier platforms. Also, each carrier platform may be associated with different interaction requirements. For example, a first carrier platform associated with carrier platform information 420A may utilize a particular application programming interface (API) for communication and configured to receive a shipper platform information 410 (e.g., a bid inquiry) formatted in a particular data structure or format. Similarly, a second carrier platform associated with carrier platform information 420B may utilize a different API for communication and configured to receive the same shipper platform information 410 (e.g., the bid inquiry) formatted in a different data structure or format as compared with the first carrier platform.” (Emphasis added).  The Applicant continues in paragraph 99, “Accordingly, the carrier platform interface 402 may facilitate communications between the single shipper platform and the different carrier platforms by translating and converting between the shipper platform information 410 and respective carrier platform information 420A,42 420B, 420C. For example, the carrier platform interface 402 may send shipper platform information meant for a particular carrier platform via an API of that particular carrier platform so that the transmitted shipper platform information may be properly received and processed by that particular carrier platform. Similarly, the carrier platform interface may receive carrier platform information for transmission to the shipper platform via the same API of that particular carrier platform so that the transmitted carrier platform information may be properly received and processed by the shipper platform. This API may be different for each carrier platform. In addition, the carrier platform interface may also process received and/or transmitted information, such as via filling in or formatting the information to respective parameter fields of a respective data structure of a carrier platform or shipper platform. Although a certain set number of carrier platforms may be referenced above in connection to the carrier platform interface 402, the carrier platform interface 402 may facilitate interactions between a shipper platform (e.g., the shipper platform information 410 of the shipper platform) and any number of carrier platforms (e.g., the associated carrier platform information 420A, 420B, 420C) as desired for different applications in various embodiments. For example, the carrier platform interface 402 may facilitate interactions between a shipper platform and less than or greater than three carrier platforms.” (Emphasis added).  As shown and emphasized here, the Applicant’s provided disclosure for converting bid inquires to carrier data formats, and responses from carriers back to a shipper fata format; and in this case, the disclosure provided by the Applicant refers to the carrier platform as converting the inquires/responses by changing the used API depending on the carriers, or by filling in or formatting the information to respective parameter fields of a respective data structure of a carrier platform or shipper platform.  As shown here, nothing in this disclosure refers to changing file types, as alleged by the Applicant, but instead, refers to changing the API used or filing in/formatting the information to parameters fields of the respective data structure.  Notably, this latter definition would appear to teach exactly which they argue the claims do not teach, which is changing a value of a piece of information.  Third, with regards to Streebin, it is noted that the Applicant appears to cite to portions of the reference not previously relied upon by the Examiner, and does not address the specifically cited portions.  Notably, Streebin states in paragraph 46, “Block S210 preferably includes generating and transmitting data requests for each of the plurality of shipping carriers. The data requests are preferably API requests to APIs associated with platforms of the shipping carriers, but can additionally or alternatively be in a form suited for: non-shipping carrier platforms (e.g., manufacturer databases, distribution center databases, etc.), Internet resources (e.g., scraping shipping carrier websites for up-to-date service level requirements, etc.), and/or any other suitable entity. The data requests preferably include requests for service level requirements, but can additionally or alternatively include requests for tracking information (e.g., associated with a shipment), rate quotes, and/or any other relevant types of information. Aggregating requests for different types of information can improve computational processing efficiency and/or network functionality such as in a networking including a SAS and a plurality of shipping carriers.” (Emphasis added).  As shown and emphasized here, Streebin has explicitly disclosed converting the rate quote requests for each carrier into a format that uses that carrier’s API.  Streebin continues in paragraph 47, “In a variation, Block S210 can include transforming a data request based on carrier-specific rules (e.g., API request format rules, data retrieval rules such as data limits, etc.). In an example, Block S210 can include: generating a data request for weight requirements for service levels provided by a first shipping carrier and a second shipping carrier; transforming the data request into a first shipping carrier-specific request based on a first API request format rule tailored to the API of the first shipping carrier; and transforming the data request into a second shipping carrier-specific request based on a second API request format rule. In another example, carrier-specific rules can include rules for including one or more API keys (e.g., stored by the SAS for accessing shipping carrier platforms corresponding to the API keys, etc.) with data requests.” (Emphasis added).  As shown here, Streebin continues to describe transforming the data requests based on carrier specific rules, including transforming it based on API rules specific to each carrier.  Streebin continues in paragraph 59, “Regarding Block S240, determining object characteristics is preferably based on processing one or more object datasets according to a computer-implemented rule (e.g., a compatibility rule, a user preference rule), but object characteristics can be determined based on any suitable information. Computer-implemented rules applied in accordance with Block S240 are preferably the same computer-implemented rules applied in accordance with Block S220, such that Block S240 can include applying computer-implemented rules to determine object characteristics in a manner analogous to applying the computer-implemented rules to determine object characteristic requirements. By consistently applying the same computer-implemented rules in generating both the object characteristic requirements and the object characteristics, the method 200 can enable the generation of standardized object characteristic requirements and object characteristics for meaningful comparison in determining viable service levels. For example, the method 200 can include, applying a unit standardization compatibility rule to convert dimensions requirements for service levels into units of inches; and applying the same rule to convert object dimensions into units of inches. Additionally or alternatively, computer-implemented rules used in Block S220 can be applied in a different manner in Block S240, and/or different computer-implemented rules can be used for Block S240 than for Block S220. In an example, the method 200 can include receiving a user preference specifying for objects to be shipping only with a first or a second shipping carrier (e.g., UPS or USPS); determining object characteristic requirements (e.g., dimensions in meters, weight in pounds) for the shipping carriers; and converting, based on a compatibility rule and the user preference, a dimensions dataset and a weight dataset for an object into dimensions characteristics and weight characteristics with unit types matching the unit types of the object characteristic requirements. However, applying computer-implemented rules in relation to Block S240 can be performed in any suitable manner.” (Emphasis added).  As shown and emphasized here, Streebin has disclosed using rules and requirements to format the requests and information from one format into another, such as changing dimension and weight characteristics, in order to be match requirements of a receiver of information.  Additionally, paragraph 73 of Streebin states, “Determining a service level S250 can additionally or alternatively include determining rate quotes (e.g., the price for purchasing the service level), insurance quotes (e.g., from insurers, from shipping carriers, from a plurality of sources, etc.), and/or other suitable data relevant to shipping a particular object with the service level S252. Block S252 functions to determine service level-related information for presentation to a user and/or automatic determination of a service level. The rate quotes and/or insurance quotes are preferably determined based on the service level, origin address, destination address, shipment options, object type, object value, and/or other suitable data. Rate quotes are preferable requested (e.g., via a shipping carrier API, via a shipping services platform API, etc.) and determined for each service level (e.g., spanning multiple shipping carriers). Insurance quotes can be determined for any number of insurers. However, determining rate quotes and/or insurance quotes can be performed in any suitable manner.” (Emphasis added).  As shown here, Streebin has disclosed requesting rate quotes for shipments, wherein the request is converted into a format that is compatible with the respective carrier’s API.  Thus, as shown and emphasized in these sections, Streebin has disclosed converting bid inquiries into different data formats that correspond to respective carriers, and providing those converted inquiries to the carriers.  As such, Streebin has disclosed, “convert, by a carrier platform interface, the bid inquiry into a first data format that is different from the shipper platform data format, said first data format being processale by a first interface that is associated with a first carrier device; convert, by the carrier platform interface, the bid inquiry into a second data format that is different from the shipper platform data format and the first data format, said second data format being processable by a second interface that is associated with a second carrier device.”  Therefore the Examiner maintains that this rejection is proper.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) generating a bid inquiry that characterizes an item for delivery in a shipper format; converting the bid inquiry into a first and second data format that is processable by a first and second carrier device; send, using a first interface, a bid inquiry to a first carrier device in a first data format; send, using a second interface, the bid inquiry to a second carrier device in a second data format; receive first bid information responsive to the bid inquiry from the first carrier device in the first data format; receive second bid information responsive to the bid inquiry from the second carrier device in the second data format; converting a portion of the first and second bid information into a shipper format; determine a common delivery condition set of the converted first bid information and the converted second bid information, the common delivery condition set including common types of information in the first bid information and the second bid information; compare the common delivery condition set of the converted first bid information and the converted second bid information; select the first carrier device over the second carrier device based on the comparison; and generate and send a carrier entrustment message to the first carrier device using the first interface in the first data format, the carrier entrustment message indicating acceptance of the first bid information.
The limitations of generating a bid inquiry that characterizes an item for delivery in a shipper format; converting the bid inquiry into a first and second data format that is processable by a first and second carrier device; sending the bid inquiries to first and second carrier devices in the first and second data format; receiving bid information responsive to the bid inquiries from the first and second carrier devices in the first and second data formats; converting a portion of the first and second information to a shipper format; determining a common delivery condition set of the first bid information and the second bid information; comparing the common delivery condition set of the converted first bid information and the converted second bid information; selecting the first carrier device over the second carrier device based on the comparison; and generating and sending a carrier entrustment message to the first carrier device using the first interface in the first data format; as drafted, under the broadest reasonable interpretation, recites elements that can be performed in the human mind, the management of commercial activities (including sales activities and business relations), and managing relationships and interactions between people (including following rules or instructions), with the use of general purpose computers as tools.  That is, other than reciting generic computer elements (first and second interfaces, first and second carrier devices, and a datastore), the claim recites an abstract idea.  For example, generating a bid inquiry that characterizes an item for delivery, converting the bid inquiry into data formats that carriers accept, the sending bid inquires to carriers, and receiving bid information in response to the inquires, encompass a shipper asking carriers to provide quotes for a job in the format of the carrier, and them providing a response, which is deemed the management is business relations and sales activities.  In addition, converting the bid responses to a common format, determining a common delivery condition set of the bid responses, and comparing the converted bid responses in the common format; encompasses managing business relations and managing relationships and interactions between people, but formulating the bid responses into a common format and comparing them in order to pick a service provider for a job.  In addition, selecting a carrier based on the comparison and sending the carrier an entrustment message; encompasses picking a service provider and forming a contractual relationship with them, and thus further recites the management of commercial activities.  Thus, the claims recite elements that fall under the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  In addition, the steps of converting bid inquiries into a carrier accepted format and converting responses into a shipper accepted format; encompasses a user mentally observing and analyzing inquiries and responses, and providing a judgement on a conversion of data from one format into another, which is a process that the human mind can perform.  In addition, receiving bid information, determining a common delivery condition set in the received bid information, converting the bid information into a common format, comparing the converted bid information, and selecting a carrier; encompasses a user observing quotes for jobs, identifying common information amongst multiple quotes (e.g. price, origin), arranging information in the received quotes into a common format, comparing this rearranged information, and selecting a winner, which are elements that can be performed using the human mind (including observation, evaluation, judgement, and opinion).  Thus, the claims recite elements that fall under the “Mental Processes” grouping of abstract ideas.  Therefore the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite applying or using a particular machine.  The claims do not recite a transformation an article form one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements (first and second interfaces, first and second carrier devices, and a datastore), as tools to carry out the abstract idea.  Therefore the claims are directed to an abstract idea,
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements and machines to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore the claims are not directed to patent eligible subject matter.
The dependent claims 3-7, 9-14, and 16-20 taken individually and in combination, do not integrate the abstract idea into a practical application or add significantly more to the abstract idea itself.  In particular, the claims further recite the interface as being an API associated with the first carrier device, which merely further defines the type of generic computer element used, and thus does not integrate the abstract idea into a practical application or add significantly more to the abstract idea itself (claim 3).  In addition, the claims further recite the content of the common delivery condition set, which merely narrows the field of use, and thus do not integrate the abstract idea into a practical application or add significantly more to the abstract idea (claims 4, 5, and 7).  In addition, the claims further recite the content of a bid inquiry, which merely narrows the field of use, and thus do not integrate the abstract idea into a practical application or add significantly more to the abstract idea (claim 6).  In addition, the claims further recite the entrustment message indicating the item to deliver, and receiving an acceptance message from the carrier that contains information on how a service is to be conducted, which merely further recites the abstract idea of forming a contractual relationship, and thus further recites elements that fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (claim 9).  In addition, the claims further recite providing the details on the delivery to a customer device, which is deemed extrasolution activity that does not integrate the abstract idea into a practical application.  In addition, this is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”) (Claim 10).  In addition, the claims further recite receiving a carrier pickup notification and creating a carrier loading instruction, which merely further recite managing commercial interactions and managing relationships between people, and thus further recites elements that fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (claim 11).  In addition, the claims further recite that the courier is integrated with the carrier device, which merely narrows the field of use, and thus do not integrate the abstract idea into a practical application or add significantly more to the abstract idea (claim 12).  In addition, the claims further recite requesting delivery status information and receiving delivery status information, which encompasses extrasolution activity that does not integrate the abstract idea into a practical application.  In addition, this is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”) (Claims 13 and 14).  In addition, the claims further recite receiving delivery status information from a carrier device and sending it to a customer device, which encompasses extrasolution activity that does not integrate the abstract idea into a practical application.  In addition, this is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”) (Claim 16).  In addition, the claims further recite receiving a fulfillment notification from a carrier device and recording an update, which merely encompasses recording a completed transaction, and thus further recites elements that fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (claim 17).  In addition, the claims further recite receiving a rejection notification, sending the rejection notification to a carrier device, and receiving a carrier return notification, which encompasses a customer rejecting a delivery and returning the item, which is a management of commercial interactions (including managing business relations), and thus further recites elements that fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (claims 18 and 19).  In addition, the claims further recite sending a record update regarding a cancelled order, which merely encompasses recording and managing a business transaction (cancelling an order), and thus further recites elements that fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (claim 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Streebin et al. (US 2017/0154302 A1) (hereinafter Streebin), in view of Goldwerger (US 2003/0216993 A1) (hereinafter Goldwerger).  

With respect to claims 1, 8, and 15, Streebin teaches:
At least one processor operatively coupled with a datastore, the at least one processor executing computer-readable instructions that cause the system (See at least paragraphs 32-35, 43, and 46 which describe a processor and database system used to conduct a shipping planning transaction).
Generate a bid inquiry that characterizes an item for delivery, the bid inquiry being generated having a data format that is associated with a shipper platform (See at least paragraphs 46, 47, 59, and 73 which describe a shipper requesting rate quotes for a shipment).
Convert, by a carrier platform interface, the bid inquiry into a first data format that is different from the shipper platform data format, said first data format being processable by a first interface that is associated with a first carrier device; convert, by the carrier platform interface, the bid inquiry into a second data format that is different from the shipper platform data format and the first data format, said second data format being processable by a second interface that is associated with a second carrier device (See at least paragraphs 46, 47, 59, and 73 which describe requesting quotes from carriers for a delivery job, wherein each respective request to each carrier is sent using that carrier’s API, and in that carrier’s format).
Send, using the first interface, the bid inquiry to the first carrier device in the first data format; Send, using the second interface, the bid inquiry to the second carrier device in the second data format (See at least paragraphs 46, 47, 59, and 73 which describe requesting quotes from carriers for a delivery job, wherein each respective request to each carrier is sent using that carrier’s API, and in that carrier’s format).
Receive first bid information responsive to the bid inquiry from the first carrier device in the first data format; Receive second bid information responsive to the bid inquiry from the second carrier device in the second data format (See at least paragraphs 49-53, 63, and 73 which describe receiving quotes from carriers in their respective formats).
Convert, by the carrier platform interface, at least a portion of the first bid information and at least a portion of the second bid information into the shipper platform data format (See at least paragraphs 49-53, 63-66, and 73 which describe converting the received quotes into a standard format, and comparing the standardized quotes).
Determine a common delivery condition set of the converted first bid information and the converted second bid information, the common delivery condition set including common types of information in the first bid information and the second bid information (See at least paragraphs 49-53, 63-65, and 73 which describe receiving delivery quotes from carriers, identifying common information in the quotes (including price, origin/destination), and wherein the quotes are converted into a standard format).
Compare the common delivery condition set of the converted first bid information and the converted second bid information (See at least paragraphs 49-53, 63-66, and 73 which describe converting the received quotes into a standard format, and comparing the standardized quotes).
Select the first carrier device over the second carrier device based on the comparison (See at least paragraphs 49-53, 63, 64, and 76 which describe selecting a carrier of a plurality of carriers to conduct a requested delivery).

Streebin discloses all of the limitations of claims 1, 8, and 15 as stated above.  Streebin does not explicitly disclose the following, however Goldwerger teaches:
Generate a carrier entrustment message and convert said carrier entrustment message to the first data format; Send the carrier entrustment message to the first carrier device using the first interface, the carrier entrustment message indicating acceptance of the first bid information (See at least paragraphs 7 and 50 which describe forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are then converted and compared in a standard format of Streebin, with the system and method of forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote of Goldwerger.  By providing a carrier with an agreed to contract, a carrier would predictably know that they were awarded a job, and thus would be able to complete the requested service.

With respect to claim 3, the combination of Streebin and Goldwerger discloses all of the limitations of claim 1 as stated above.  In addition, Streebin teaches:
Wherein the first interface is an application programming interface specific to the first carrier device (See at least paragraphs 46, 47, 59, and 73 which describe requesting quotes from carriers for a delivery job, wherein each respective request to each carrier is sent using that carrier’s API, and in that carrier’s format).

With respect to claim 4, Streebin/Goldwerger discloses all of the limitations of claim 1 as stated above.  In addition, Goldwerger teaches:
Wherein the common delivery condition set comprises all of the first bid information and the second bid information (See at least paragraph 91 which describe collecting delivery offers from carriers, wherein the information is collected, and wherein all or a portion of the different quotes are analyzed together).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are then converted and compared in a standard format of Streebin, with the system and method of forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote, and wherein collecting delivery offers from carriers, wherein the information is collected, and wherein all or a portion of the different quotes are analyzed together of Goldwerger.  By collecting all or some of the quote information that is similar to other quotes, a planning system would predictably be able to identify and provide quoted information in a format that would allow users to select the best carrier for a delivery job.

With respect to claim 5, Streebin/Goldwerger discloses all of the limitations of claim 1 as stated above.  In addition, Goldwerger teaches:
Wherein the common delivery condition set comprises all of the first bid information but not all of the second bid information (See at least paragraph 91 which describe collecting delivery offers from carriers, wherein the information is collected, and wherein all or a portion of the different quotes are analyzed together).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are then converted and compared in a standard format of Streebin, with the system and method of forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote, and wherein collecting delivery offers from carriers, wherein the information is collected, and wherein all or a portion of the different quotes are analyzed together of Goldwerger.  By collecting all or some of the quote information that is similar to other quotes, a planning system would predictably be able to identify and provide quoted information in a format that would allow users to select the best carrier for a delivery job.

With respect to claim 6, Streebin/Goldwerger discloses all of the limitations of claim 1 as stated above.  In addition, Streebin teaches:
Wherein the bid inquiry includes at least one of: a distribution center location, a pick up time, an item weight, and an item quantity (See at least paragraphs 45, 59, 65, and 73 which describe the quote requests as including an item weight, dimensions, object type, delivery speed requirements, mode of transportation requirements, insurance requirements, and origin information).

With respect to claim 7, Streebin/Goldwerger discloses all of the limitations of claim 1 as stated above.  In addition, Streebin teaches:
Wherein the common delivery condition set comprises at least two of: a price, a pickup time, a quality of service, and a carrier personnel identifier (See at least paragraphs 49-53, 63, 65, and 73 which describes the information in a provided quote as including a price, a service level, and a carrier).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Streebin and Goldwerger as applied to claim 8 as stated above, and further in view of Ciroli et al. (US 2002/0082970) (hereinafter Ciroli).

With respect to claim 9, Streebin/Goldwerger discloses all of the limitations of claim 8 as stated above.  In addition, Goldwerger teaches:
Wherein the carrier entrustment message further indicates that the first carrier device is to deliver the item; wherein the carrier acceptance message comprises details on how the item is to be delivered by a courier that is different than the first bid information (See at least paragraphs 7-9 and 50 which describe providing a contract to an awarded carrier, wherein the contract includes information how the item is to be delivered, and the information is not a part of the quote information).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are then converted and compared in a standard format of Streebin, with the system and method of forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote, wherein the contract includes information how the item is to be delivered, and the information is not a part of the quote information of Goldwerger.  By providing a contract to all parties that includes information, including information not in the quote, a logistics provider would predictably be able to ensure that all parties involved in a shipment are aware of delivery details.

Goldwerger discloses all of the limitations of claim 9 as stated above.  Goldwerger does not explicitly disclose the following, however Ciroli teaches:
Receiving a carrier acceptance message from the first carrier device, wherein the carrier acceptance message comprises details on how the item is to be delivered by a courier that is different than the first bid information (See at least paragraphs 71-75, 85, and 86 which describe carriers bidding for shipments, wherein the shipper selects a winner, and a finalized contract is provided to all parties once each accept the contract).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are then converted and compared in a standard format of Streebin, with the system and method of forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote, wherein the contract includes information how the item is to be delivered, and the information is not a part of the quote information of Goldwerger, with the system and method of carriers bidding for shipments, wherein the shipper selects a winner, and a finalized contract is provided to all parties once each accept the contract of Ciroli.  By forming and transmitting a finalized contract to each party when a job is accepted, a logistics planner would predictably ensure that a job would be contractually guaranteed, and thus prevent theft or fraud by parties.

With respect to claim 10, Streebin/Goldwerger/Ciroli discloses all of the limitations of claims 8 and 9 as stated above.  In addition, Streebin teaches:
Sending the details on how the item is to be delivered by the courier to a customer device (See at least paragraphs 45, 59, 65, and 73 which describe the quote requests as including delivery speed requirements, mode of transportation requirements, and insurance requirements).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Streebin and Goldwerger as applied to claim 8 as stated above, and further in view of Pragelas  et al. (US 2002/0095308 A1) (hereinafter Pragelas).

With respect to claim 11, Streebin/Goldwerger discloses all of the limitations of claim 8 as stated above.  Streebin and Goldwerger do not explicitly disclose the following, however Pragelas teaches:
Receiving a carrier pickup notification from the first carrier device, wherein the carrier pickup notification characterizes an estimated time of arrival for a courier to pick up the item from a distribution center; Creating a carrier loading instruction to ready the item for pick up by the courier at the distribution center by the estimated time of arrival (See at least paragraphs 27-31, 37, and 51-52 which describe a carrier providing an ETA to a distribution center, wherein loading an handling instructions are created for the item).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are then converted and compared in a standard format of Streebin, with the system and method of forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote of Goldwerger, with the system and method of a carrier providing an ETA to a distribution center, wherein loading an handling instructions are created for the item of Pragelas.  By calculating loading and handling instructions in response to receiving an ETA from a carrier, a warehouse would predictably be able to reduce the amount of time needed to load an item with the carrier, and thus increase delivery efficiencies.

With respect to claim 12, Streebin/Goldwerger/Pragelas discloses all of the limitations of claims 8 and 11 as stated above.  In addition, Streebin teaches:
Wherein the courier is integrated with the first carrier device (See at least paragraphs 49-53 which describe the carrier bidding on a delivery and conducting a delivery, and thus being the courier).

Claims 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Streebin and Goldwerger as applied to claims 8 and 15 as stated above, and further in view of Irwin (US 2006/0192673 A1)(hereinafter Irwin).

With respect to claim 13, Streebin/Goldwerger discloses all of the limitations of claim 8 as stated above.  Streebin and Goldwerger do not explicitly disclose the following, however Irwin teaches:
Receiving delivery status information periodically from the first carrier device, wherein the delivery status information comprises a courier location and an estimated time of arrival to a customer location (See at least paragraphs 15, 17, and 31 which describe tracking a delivery, wherein the tracking information is provided periodically, and wherein the tracking information includes information such as the ETA to a location).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are then converted and compared in a standard format of Streebin, with the system and method of forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote of Goldwerger, with the system and method of tracking a delivery, wherein the tracking information is provided periodically, and wherein the tracking information includes information such as the ETA to a location of Irwin.  By providing periodic tracking information to a parties (logistics planner, shipper, recipient), such as the ETA of arrival, parties would be able to predictably prepare for a delivery/carrier, as well as track shipments, and thus avoid theft/fraud.

With respect to claim 14, Streebin/Goldwerger discloses all of the limitations of claim 8 as stated above.  Streebin and Goldwerger do not explicitly disclose the following, however Irwin teaches:
Sending a request for delivery status information to the first carrier device, wherein the delivery status information comprises a courier location and an estimated time of arrival to a customer location; receiving the delivery status information from the first carrier device in response to the request for the delivery status information (See at least paragraphs 14-17 and 31 which describe parties indicating their desired level of information for a shipment, tracking a delivery, users requesting delivery status information, wherein the tracking information is provided periodically, and wherein the tracking information includes information such as the ETA to a location).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are then converted and compared in a standard format of Streebin, with the system and method of forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote of Goldwerger, with the system and method of tracking a delivery, wherein the tracking information is provided periodically, and wherein the tracking information includes information such as the ETA to a location of Irwin.  By providing periodic tracking information to a parties (logistics planner, shipper, recipient), such as the ETA of arrival, parties would be able to predictably prepare for a delivery/carrier, as well as track shipments, and thus avoid theft/fraud.

With respect to claim 16, Streebin/Goldwerger discloses all of the limitations of claim 15 as stated above.  Streebin and Goldwerger do not explicitly disclose the following, however Irwin teaches:
Receiving delivery status information from the first carrier device, wherein the delivery status information characterizes a courier's status during delivery; sending selective delivery status information to a customer device, wherein the selective delivery status information is a paired down version of the delivery status information (See at least paragraphs 14-17 and 31 which describe parties indicating their desired level of information for a shipment, tracking a delivery, users requesting delivery status information, wherein the tracking information for a requesting party is provided based on their desired level of information, and wherein the tracking information includes information such as the ETA to a location).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are then converted and compared in a standard format of Streebin, with the system and method of forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote of Goldwerger, with the system and method of parties indicating their desired level of information for a shipment, tracking a delivery, users requesting delivery status information, wherein the tracking information for a requesting party is provided based on their desired level of information, and wherein the tracking information includes information such as the ETA to a location of Irwin.  By providing periodic tracking information to a parties (logistics planner, shipper, recipient), such as the ETA of arrival, parties would be able to predictably prepare for a delivery/carrier, as well as track shipments, and thus avoid theft/fraud.

With respect to claim 17, Streebin/Goldwerger discloses all of the limitations of claim 15 as stated above.  Streebin and Goldwerger do not explicitly disclose the following, however Irwin teaches:
Receiving a fulfillment notification from the first carrier device, wherein the fulfillment notification indicates that the item was delivered to a customer; sending record update information to a fulfillment server, wherein the record update information notes that the item was delivered to the customer (See at least paragraphs 15, 17, and 31 which describe tracking a delivery, wherein the tracking information is provided periodically, wherein the tracking information includes a delivery completion, and wherein the tracking information is stored in records).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are then converted and compared in a standard format of Streebin, with the system and method of forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote of Goldwerger, with the system and method of tracking a delivery, wherein the tracking information is provided periodically, wherein the tracking information includes a delivery completion, and wherein the tracking information is stored in records of Irwin.  By providing periodic tracking information to a parties (logistics planner, shipper, recipient), such as the shipping completion, parties would be able to predictably track shipments, and thus avoid theft/fraud.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Streebin and Goldwerger as applied to claim 15 as stated above, and further in view of Knight et al. (US 2005/0060165 A1) (hereinafter Knight).

With respect to claim 18, Streebin/Goldwerger discloses all of the limitations of claim 15 as stated above.  Streebin and Goldwerger do not explicitly disclose the following, however Knight teaches:
Receiving a customer rejection notification, wherein the customer rejection notification cancels an order for the item; sending a customer rejection instruction to the first carrier device, where the customer rejection instruction instructs the first carrier device to return the item (See at least paragraphs 21 and 40 which describe a customer notifying a merchant that they wish to return an item, wherein the merchant verifies that the return meet’s their business rules for a return, and wherein if the return is authorized, then creating a return shipping label which instructs a carrier how to return the item).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are then converted and compared in a standard format of Streebin, with the system and method of forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote of Goldwerger, with the system and method of a customer notifying a merchant that they wish to return an item, wherein the merchant verifies that the return meet’s their business rules for a return, and wherein if the return is authorized, then creating a return shipping label which instructs a carrier how to return the item of Knight. By implementing the creation of a return label based on customer requests to cancel/return an order into the carrier bidding and delivery system of Streebin/Goldwerger, one would reasonably predict that delivered items could be inspected and returned by the customer using known delivery processes.

With respect to claim 19, Streebin/Goldwerger discloses all of the limitations of claim 15 as stated above.  Streebin and Goldwerger do not explicitly disclose the following, however Knight teaches:
Receiving a carrier return notification that characterizes a courier's status during return of an item of a cancelled order (See at least paragraph 12 which describes tracking a return of an item by a customer, wherein carriers report inbound returns to merchants).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are then converted and compared in a standard format of Streebin, with the system and method of forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote of Goldwerger, with the system and method of tracking a return of an item by a customer, wherein carriers report inbound returns to merchants of Knight.  By tracking returns and reporting the returns to a merchant, a carrier will predictably ensure that merchants are available and ready to receive a returned item.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Streebin and Goldwerger as applied to claim 15 as stated above, and further in view of Bateman (US 2017/0154347 A1) (hereinafter Bateman).

With respect to claim 20, Streebin/Goldwerger discloses all of the limitations of claim 15 as stated above.  Streebin and Goldwerger do not explicitly disclose the following, however Bateman teaches:
Sending record update information to a fulfillment server, wherein the record update information notes that an order was cancelled (See at least paragraph 19 which describes sending status updates for a delivery to a database server, wherein the updates include information such as that the order was cancelled).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are then converted and compared in a standard format of Streebin, with the system and method of forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote of Goldwerger, with the system and method of sending status updates for a delivery to a database server, wherein the updates include information such as that the order was cancelled of Bateman.  By providing updates, such as ordered cancelled, to a shipping database, a carrier and logistics planner would predictably be able to provide evidence of transactions, and thus ensure that contracts are upheld and that fraudulent actions are not taken by any parties.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
9 May 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628